                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/26/2020
 -------------------------------------------------------------- X
                                                                :
 GUSTAVO PENATE, on behalf of others similarly :
 situated                                                       :
                                              Plaintiff,        :
                                                                :   19-CV-8767 (VEC)
                            -against-                           :
                                                                :       ORDER
                                                                :
 DBTG CHAMBERS LLC, JOSEPH CIRIELLO, :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on September 20, 2019, see Dkt. 1;

        WHEREAS Plaintiff filed affidavits reflecting timely service of a summons and the

Complaint on Defendants, see Dkts. 7, 12;

        WHEREAS Defendant DBTG Chambers LLC has failed to appear, answer, or otherwise

respond to the Complaint by the December 3, 2019 deadline, see Fed. R. Civ. P. 12(a)(1)

        WHEREAS Defendant Joseph Ciriello has failed to appear, answer, or otherwise respond

to the Complaint by the January 2, 2020 deadline, see Fed. R. Civ. P. 12(a)(1)

        WHEREAS the Clerk’s Office issued a Certificate of Default as to both Defendants on

February 3, 2020, see Dkts. 22, 32;

        IT IS ORDERED that Plaintiff must apply for a default judgment against Defendants,

consistent with the procedures described in Attachment A to the undersigned’s Individual

Practices in Civil Cases by not later than March 4, 2020, or the case will be dismissed for failure

to prosecute.




                                                   Page 1 of 2
SO ORDERED.
                                   _________________________________
Date: February 26, 2020                  VALERIE CAPRONI
      New York, NY                     United States District Judge




                          Page 2 of 2
